DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed 03/29/2021.  Claims 1-2 and 5-12 are currently pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doshi et al. (U.S 2018/0216960 A1).

Claim 1, Doshi teaches:
A first sensing device (Doshi, Fig. 1: 102-1, A sensor array 102 is interpreted as a “sensing device” and sensor array 102-1 is an example of a first sensing device.  The sensor arrays 102 are ) comprising: 
a first sensor (Doshi, Fig. 1: 108-1) configured to measure a surrounding environment of the first sensing device (Doshi, Paragraph [0014], Sensors 108 may measure temperature and/or humidity, which are representative of a surrounding environment of the management system with sensor arrays.  The surrounding environment is the environment of system 100.); 
a sensing section (Doshi, Fig. 2: 216, The anomaly detection module 216 is a part of management system 110, which is a part of system 100.) configured to:
sense a change in the surrounding environment of the first sensing device based on a difference in results of the measurement of the surrounding environment by the first sensor (Doshi, Paragraph [0038], Depending on the trend of the sensor 108 values, e.g. ascending or descending, the values may indicate a change of the environment, e.g. humidity or temperature.  It is noted that “a difference in results” is interpretable as only being with respect to measurements of a surrounding environment by the first sensor.) and results of measurement of the surrounding environment by a second sensor of a second sensing device (Doshi, Fig. 1: 102-2, 102-3, etc., Paragraph [0038], Each of the plurality of sensor arrays generate sensor values, i.e. a second sensor 108 of a second sensing device.  Thus, sensor values from subsequent sensor arrays produce results of measurement of the surrounding environment.), wherein the second sensing device is in the surrounding environment of the first sensing device (Doshi, Fig. 1: 102-1, 102-2, Both sensor arrays are located in the system 100.);
sense occurrence of a specific event (Doshi, Paragraph [0022], A specific event is an anomaly or error in at least one of the sensor arrays.) based on the change in the surrounding environment of the first sensing device (Doshi, Paragraph [0038], Depending on the trend of the sensor 108 values, e.g. ascending or descending, the values may indicate a change of the environment, e.g. humidity or temperature.); 
a transmitting section configured to continuously transmit the results of the measurement of the surrounding environment by the first sensor (Doshi, Paragraph [0015], Each sensor 108 includes a short range wireless communication ability that enables the sensor to exchange information continuously depending on the power architecture of the sensors 108.) until the occurrence of the specific event (Doshi, Paragraph [0026], The sensors 108 operate until an anomaly is detected by anomaly detection module 216, wherein a recalibration or reconfiguration of the each sensor 108 or sensor array 102 is performed.); and 
a recovery reporting section configured to report recovery information based on the occurrence of the specific event, wherein the recovery information indicates that the first sensing device is a target for recovery (Doshi, Paragraph [0042], The management system 110 is functionally equivalent to a recovery reporting section by transmitting a recalibration or reconfiguration instruction to recalibrate or reconfigure the sensors 108 upon detection of an error or anomaly.  The term “recovery” is interpreted as being equivalent to the recalibration or reconfiguration such that the sensors 108 and sensor arrays 102 recover to function according to the intended use of the system in Doshi, i.e. without error and/or anomalies.).

Claim 12, Doshi teaches:
A discarding apparatus (Doshi, Fig. 3: 110) comprising: 
a measurement result receiving section (Doshi, Fig. 3: 250) configured to:
receive measurement results of a surrounding environment of a first sensor (Doshi, Fig. 1: 108-1) transmitted from a first sensing device (Doshi, Paragraph [0014], Sensors 108 may measure temperature and/or humidity, which are representative of a surrounding environment of the management system with sensor arrays.  The surrounding environment is the environment of system 100.); and
sense a change in the surrounding environment of the first sensing device based on a difference in the measurement results of the surrounding environment by the first sensor (Doshi, Paragraph [0038], Depending on the trend of the sensor 108 values, e.g. ascending or descending, the values may indicate a change of the environment, e.g. humidity or temperature.  It is noted that “a difference in results” is interpretable as only being with respect to measurements of a surrounding environment by the first sensor.) and measurement results of the surrounding environment by a second sensor of a second sensing device (Doshi, Fig. 1: 102-2, 102-3, etc., Paragraph [0038], Each of the plurality of sensor arrays generate sensor values, i.e. a second sensor 108 of a second sensing device.  Thus, sensor values from subsequent sensor arrays produce results of measurement of the surrounding environment.), wherein the second sensing device is in the surrounding environment of the first sensing device (Doshi, Fig. 1: 102-1, 102-2, Both sensor arrays are located in the system 100.); and
a discard signal transmitting section (Doshi, Fig. 3: 216) configured to transmit a discard signal that identifies the sensing device as a recovery target, wherein the discard signal is transmitted based on the change in the surrounding environment of the first sensing device (Doshi, Paragraph [0026], The anomaly detection module 216 determines whether an error and/or anomaly exists in a sensor 108 and/or sensor array 102 (see Doshi, Paragraph [0022]) and the corresponding transmitted corrective action is equivalent to a discard signal that identifies the sensor 108 and/or sensor array 102 as the target(s) for the corrective action.). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al. (U.S 2018/0216960 A1).

Claim 2, Doshi does not explicitly teach:
The sensing section is further configured to:
receive a discard signal from an external device; and
sense the occurrence of the specific event based on the discard signal.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the router 106 of Doshi to be capable of transmitting sensor 108 values (see Doshi, Paragraph [0013]).  Such a modification would not change the principal operation of the invention and would thus yield predictable results.  The sensor 108 values that are indicative or an error and/or anomaly (see Doshi, Paragraph [0026]) that are transmitted by the router 106 are thus functionally equivalent to discard signals, wherein the router 106 is functionally equivalent to another device.
Thus, it would have been obvious to one of ordinary skill in the art for Doshi to further teach:
Sense the occurrence of the specific event based on the discard signal (Doshi, Paragraph [0038], Depending on the trend of the sensor 108 values, e.g. ascending or descending, the values may indicate a change of the environment, e.g. humidity or temperature.).


Claim 5, Doshi does not explicitly teach:
A recovery information retaining section configured to retain the recovery information.
However, Doshi teaches a plurality of libraries of the anomaly detection module 216 that are used to determine whether received sensor 108 values indicate an error and/or anomaly (see Doshi, Fig. 3: 218-226, Paragraphs [0036-0042]).  Because the anomaly detection module 216 initiates the corrective action to correct the anomalies or errors (see Doshi, Paragraph [0022]), it would have been obvious to one of ordinary skill in the art for the libraries in the anomaly detection module 216 to retain the corrective actions, i.e. the recovery information, in order for the anomaly detection module 216 to be capable of initiating the corrective action.

Claim 6, Doshi further teaches:
A security managing section (Doshi, Fig. 3: 202) configured to execute a secure writing operation on the recovery information retaining section (Doshi, Paragraph [0028], The processor(s) 202 control the operation of the management system 110, and it would have been obvious to one of ordinary skill in the art for the processor(s) 202 to secure writing of all data into the computer readable memory 206.  If the data were insecurely written into the computer readable memory 206, the system would fail to operate.  The term “secure” is interpreted as free from risk of loss and/or danger.).

Claim 8, Doshi further teaches:
A clocking section configured to clock time corresponding to the specific event, wherein the recovery information retaining section is further configured to retain the clocked time as the recovery information (Doshi, Paragraph [0038], One of a plurality of data points stored in the anomaly detection ).

Claims 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al. (U.S 2018/0216960 A1) in view of Mandiganal et al. (U.S. 10,412,783 B2).

Claim 7, Doshi does not specifically teach:
The security managing section is further configured to write the recovery information signed with a signature key to the recovery information retaining section.
Mandiganal teaches:
A pre-shared key (Mandiganal, Col. 6, Lines 43-53, The authentication key is functionally equivalent to applicant’s claimed signature key.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Doshi by integrating the teaching of a key, as taught by Mandiganal.
The motivation would be to authenticate nodes in a network to prevent faults being added to the network (see Mandiganal, Col. 6, Lines 43-53).

Claim 10, Doshi does not specifically teach:
The recovery reporting section is further configured to report the recovery information signed with a signature key.
Mandiganal teaches:
A pre-shared key (Mandiganal, Col. 6, Lines 43-53, The authentication key is functionally equivalent to applicant’s claimed signature key.).

The motivation would be to authenticate nodes in a network to prevent faults being added to the network (see Mandiganal, Col. 6, Lines 43-53).

Claim 11, Doshi teaches:
A recovering apparatus comprising: 
a recovery information receiving section configured to receive, from a sensing device, a report of recovery information indicating that the sensing device is a target for recovery (Doshi, Paragraph [0042], The management system 110 is functionally equivalent to a recovery reporting section by transmitting a recalibration or reconfiguration instruction to recalibrate or reconfigure the sensors 108 upon detection of an error or anomaly.  The term “recovery” is interpreted as being equivalent to the recalibration or reconfiguration such that the sensors 108 and sensor arrays 102 recover to function according to the intended use of the system in Doshi, i.e. without error and/or anomalies.), wherein the recovery information includes instructions that indicates a recoverable state (Doshi, Paragraph [0042]) and recover the sensing device based on the recoverable state of the instructions and the verified recovery information (Doshi, Paragraph [0042], The sensors recalibrate or reconfigure based on the instructions.).
Doshi does not specifically teach: 
A bit flag; and
a recovery information verifying section configured to:
verify the recovery information based on a signature verification key.
However, it would have been obvious to one of ordinary skill in the art for the transmitted instructions, which are interpreted as being equivalent to recovery information, to include at least one 
Mandiganal teaches:
Wireless nodes authenticating with an access point utilizing a pre-shared key (Mandiganal, Col. 6, Lines 43-53, The authentication key is functionally equivalent to applicant’s claimed signature key by preventing faults from being injected into the network, i.e. information has not been falsified.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Doshi by integrating the teaching of a key, as taught by Mandiganal.
The motivation would be to authenticate nodes in a network to prevent faults being added to the network (see Mandiganal, Col. 6, Lines 43-53).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al. (U.S 2018/0216960 A1) in view of Farrell et al. (U.S. 10,186,120 B2).

Claim 9, Doshi does not specifically teach:
A position sensing section configured to sense a position of the first sensing device, wherein the transmitting section is further configured to transmit the position sensed by the position sensing section.
Farrell teaches:
A position sensing section configured to sense the position of the sensors (Farrell, Col. 10, Lines 12-16), wherein the transmitting section transmits the position sensed by the position sensing section together with the measurement results of the sensor (Farrell, Col. 6, Lines 56-60).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Doshi by integrating the teaching of a sensor having a GPS received associated therewith, as taught by Farrell.
The motivation would be to help distinguish between identical sensors (see Farrell, Col. 10, Lines 12-16).

Response to Arguments
Applicant's arguments filed 03/29/2021 corresponding to Applicant’s amendments have been fully considered but they are not persuasive for the reasons set forth in the rejection above.  For example, it is noted that “a difference in results” is interpretable as only being with respect to measurements of a surrounding environment by the first sensor.  It appears that the Applicant is attempting to combine measurements of a first sensor and measurements of a second sensor and using the difference between the measurements of the first and second sensor, but the claims, as explained in the rejection above, do not explicitly nor inherently require this interpretation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683